DETAILED RESTRICTION ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Restriction Between Related Inventions
01.	Under 35 U.S.C. § 121, Applicants are required to elect one of the following related as disclosed GROUPs of inventions for prosecution on the merits:
GROUP I.	Process claims 11-18, reciting "exposing a substrate comprising a conductive material with oxide contaminants and a dielectric material with -OH surface terminations to a plasma formed from a nitrogen- containing gas to remove the oxide contaminants and form -NH surface terminations on the dielectric material," but not reciting anything about "exposing a substrate comprising a conductive material and a dielectric material to a silyl amine of the general formula ((CH3)2N)xSi(CH3)y((CH2)zCH3), where x is 1-3, y is 0-2, x+y equals 3, and z is 0-17 to selectively form a surfactant layer on the dielectric material; and selectively depositing a film on the conductive material." 

GROUP II.	Process claims 1-10, reciting "exposing a substrate comprising a conductive material and a dielectric material to a silyl amine of the general formula ((CH3)2N)xSi(CH3)y((CH2)zCH3), where x is 1-3, y is 0-2, x+y equals 3, and z is 0-17 to selectively form a surfactant layer on the dielectric material; and selectively depositing a film on the conductive material," but not reciting anything about "exposing a substrate comprising a conductive material with oxide contaminants and a dielectric material with -OH surface terminations to a plasma formed from a nitrogen- containing gas to remove the oxide contaminants and form -NH surface terminations on the dielectric material," classified in CPC C23C16/18. 
Claims of GROUPs I and II are related as: a combination and a sub-combination, respectively. See M.P.E.P. § 806.05(c). 
Claims 19 and 20 recite both "exposing a substrate comprising a conductive material with oxide contaminants and a dielectric material with -OH surface terminations to a plasma formed from a nitrogen- containing gas to remove the oxide contaminants and form -NH surface terminations on the dielectric material" and "exposing a substrate comprising a conductive material and a dielectric material to a silyl amine of the general formula ((CH3)2N)xSi(CH3)y((CH2)zCH3), where x is 1-3, y is 0-2, x+y equals 3, and z is 0-5 to selectively form a surfactant layer on the dielectric material; and selectively depositing a film on the conductive material," and go with claims of GROUP I. See M.P.E.P. § 806.05(c)(II)(B) stating: "If a restriction requirement can be properly made between combination ABbr and subcombination Bsp, any claim to combination ABsp would be grouped with combination ABbr."
Restricting examination to one GROUP of claims from GROUPs of inventions, disclosed as related, is proper IF: (A) the claimed inventions of the different GROUPs are "distinct" (see M.P.E.P. §§ 803I & 806.5); and (B) "[t]here would be a serious burden on … examin[ation] if" Applicants are not required to restrict examination to one GROUP (see M.P.E.P. §§ 803I & 808.02). See M.P.E.P. §§ 803I & 808 stating that a proper restriction requirement must satisfy both prongs.
With respect to GROUPs I and II, with respect to prong A, claims of GROUP I, reciting a combination of claim-recited sub-combination A (hereinafter "CRSCA") and claim-recited sub-combination Bbroad (hereinafter "CRSCBbr," which in this at its broadest is the absence of the feature GROUP II claims recite; see also a broad version being recited in claim 17), and claims of GROUP II, reciting a claim-recited sub-combination Bspecific (hereinafter "CRSCBsp"), are "distinct" if: (1) patentability of claims of GROUP I do not require specifics of CRSCBbr; and (2) CRSCBsp has utility either by itself or in another materially different combination. See M.P.E.P. § 806.05(c)). 
Claims of GROUPs I and II are "distinct" from each other because GROUP I's inventions (claims 11-18) may be patentable by virtue of CRSCA, wherein CRSCBbr would not distinguish nor over the prior art. Patentability of GROUP I's claims, therefore, do not require specifics of CRSCBbr.
And GROUP II's inventions (claims 1-10, including the CRSCBsp) have utility by themselves because they do not include CRSCA--for example, performing CRSCBsp could be faster or cost less, or both, than manufacturing and performing CRSCA.
Moreover, GROUP II's inventions (claims 1-10, including CRSCBsp) have utility when CRSCA is are not used in, or with, disclosed inventions of GROUP I.
Prong A, therefore, is satisfied and claims of GROUPs I and II, respectively, are "distinct" from each other. See M.P.E.P. § 806.5. 
In the instant case, moreover, searching for the claims of GROUPs I and II, together, is "a serious burden" because the claims of GROUPs I and II have acquired separate statuses in the art, as shown by the different classifications of the claims of the GROUPs. Also, searching the prior art for the claims of GROUPs I and II, together, is "a serious burden" because it would require searching different classes/subclasses or electronic resources, and employing different search queries, or both. See M.P.E.P. § 808.02, describing the showing of prima facie "serious burden on … examin[ation]." 
Furthermore, examining claims of GROUPs I and II, together, would likely raise different non-prior art issues under 35 U.S.C. §§ 101 or 112(a), or both.
Prong B, therefore, is satisfied and together considering claims of Groups I and II on the merits is a serious burden. See M.P.E.P. §§ 803I & 808.02.
Accordingly, restricting claims of GROUPs I and II, from each other, is proper. See M.P.E.P. §§ 803I & 808.
GROUPS I and II are also restrictable if deemed to be related as sub-combinations, possibly usable together. See M.P.E.P. § 806.05(d). 
Specifically, With respect to GROUPs I and II, with respect to prong A, claims of different GROUPs, reciting different sub-combinations possibly usable together, directed to inventions disclosed as related, are "distinct" if: (1) the sub-combinations are not obvious variants; and (2) at least one sub-combination is separately usable. See M.P.E.P. § 806.05(d).
Claims of GROUPs I and II are "distinct" from each other because GROUP I's claim-recited sub-combination (hereinafter "CRSC1") and GROUP II's claim-recited sub-combination (hereinafter "CRSC2") do not overlap and are non-obvious over each other, on the current record, because they are directed to features having different CPC classifications.
CRSC1 and CRSC2 also are separately usable--CRSC1 can be used separately from any of the claimed inventions of GROUP II since the latter do NOT require CRSC1; CRSC2 can be used separately from any of the claimed inventions of GROUP I since the latter do NOT require CRSC2.
Prong A, therefore, is satisfied and claims of GROUPs I and II, respectively, are "distinct" from each other. See M.P.E.P. § 806.5. 
In the instant case, moreover, searching for the claims of GROUPs I and II, together, is "a serious burden" because the claims of GROUPs I and II have acquired separate statuses in the art, as shown by the different classifications of the claims of the GROUPs. Also, searching the prior art for the claims of GROUPs I and II, together, is "a serious burden" because it would require searching different classes/subclasses or electronic resources, and employing different search queries, or both. See M.P.E.P. § 808.02, describing the showing of prima facie "serious burden on … examin[ation]." 
Furthermore, examining claims of GROUPs I and II, together, would likely raise different non-prior art issues under 35 U.S.C. §§ 101 or 112(a), or both.
Prong B, therefore, is satisfied and together considering claims of Groups I and II on the merits would be a serious burden on examination. See M.P.E.P. §§ 803I & 808.02.
Accordingly, restricting claims of GROUPs I and II, from each other, is proper. See M.P.E.P. §§ 803I & 808.
02.	A Response to this Action [hereinafter "electing Response"] will be INCOMPLETE, AND THEREFORE NON-RESPONSIVE, if it fails to:
1.	elect one, and only one, GROUP of I and II for prosecution on the merits (see 37 CFR 1.143); and 
2.	list all Response-including claims (whether amended, non-amended, OR added/new) belonging to the elected GROUP (see, e.g., M.P.E.P. § 809.02(a)). 
03.	The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicants must elect with traverse. See M.P.E.P. § 818.01(c). To be timely, a traversal must be presented at the time of election. Failing to timely traverse loses the right to petition under 37 CFR 1.144. 
If the traversal to the Restriction Requirement does not distinctly and specifically point out supposed errors in the requirement, the election shall be treated as an election without traverse. See M.P.E.P § 818.01(a).
If Applicants traverse on the ground that the inventions of the GROUPs are not "distinct," then Applicants MUST identify evidence now of record, or submit evidence, showing the inventions are obvious variants or clearly admit on the record that this is the case. If Applicants provide such evidence or admission and the Examiner finds one of the inventions of the GROUPs unpatentable over the prior art, then the provided evidence or admission may be used in 35 U.S.C. §§ 102 and 103 rejections of the inventions of the other GROUPs. 
A Response that fails to elect a GROUP, whether it argues all claims are allowable or the Restriction Requirement is in error, is non-responsive--and may be held intentionally non-responsive. See M.P.E.P §§ 808.01(a) and 818.01(b).
04.	If the electing Response cancels a claim and the canceling causes at least one named inventor to cease being an inventor of at least one claim remaining in this application, then Applicants must amend this application's 37 CFR 1.41 Inventorship by a 37 CFR 1.48 request, including the 37 CFR 1.17(i) fee. 
CONCLUSION
05.	A shortened statutory period for Response to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for Response, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814